Citation Nr: 1100008	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to an initial rating greater than 30 percent from 
September 9, 1998 to July 24, 2005 for posttraumatic stress 
disorder (PTSD) with depression associated with his service-
connected diabetes mellitus, type II.

2.	Entitlement to a rating greater than 50 percent from July 25, 
2005 for PTSD with depression associated with his service-
connected diabetes mellitus, type II.

3.	Entitlement to an effective date earlier than June 20, 2003 
for a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran initially filed his claim for entitlement to service 
connection for PTSD in September 1998.  The claim was initially 
denied by the RO in an April 1999 rating decision.  Ultimately, 
the Veteran was awarded service connection for PTSD in a December 
2005 rating decision, where he was awarded a non-compensable 
evaluation.  Previously, in a May 2005 rating decision, the 
Veteran was also awarded service connection for depression, 
effective December 17, 2001.  During the pendency of this appeal, 
the two diagnoses were combined into one rating because of 
overlapping symptomatology.  In a January 2007 rating decision, 
the RO awarded the Veteran a 30 percent rating for his PTSD with 
depression from September 9, 2008 to July 24, 2005 and a 50 
percent rating effective July 25, 2005.  

After the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still 
properly before the Board here and the issue has been 
appropriately rephrased above.

Similarly, the Veteran was originally awarded TDIU in a March 
2006 rating decision, effective July 25, 2005, the date of his 
formal claim.  During the pendency of this appeal, the RO awarded 
the Veteran an earlier effective date of June 20, 2003 in a March 
2008 rating decision.  The Veteran maintains, however, that the 
effective date should be January 1998, the month in which he 
stopped working.  Accordingly the issue is still properly before 
the Board here.  See id.

The issue of entitlement to an increased rating greater 
than 50 percent from July 25, 2005 for PTSD with 
depression is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Prior to July 25, 2005, the Veteran's PTSD with depression 
was manifested by depression, nightmares, intrusive memories, 
flashbacks, inability to cope with stress, difficulty with social 
interaction and maintaining employment all resulting in mild to 
moderate social and occupational impairment.

2. The Veteran initially claimed he had been "unable to work" 
since January 15, 1998 in a September 1998 claim seeking 
entitlement to service connection for PTSD; the Veteran was not 
service connected for any disabilities at the time and, 
therefore, a claim for non-service connected pension was presumed 
and ultimately denied in an April 1999 decision.

3.  The Veteran specifically indicated in a May 1999 statement 
that he did not wish to appeal the pension denial.

4.  The Veteran claimed entitlement to TDIU in July 25, 2005; 
based on this claim, TDIU was granted, effective the date of the 
claim, July 25, 2005.

5.  In March 2008, the RO awarded the Veteran an earlier 
effective date for his TDIU grant to June 20, 2003 based on the 
Veteran meeting the schedular criteria as of June 20, 2003 and 
applying for TDIU within one year of notification of meeting the 
schedular criteria.

6.  Prior to receipt of the formal claim on July 25, 2005, there 
were no pending requests for TDIU that remained unadjudicated.

7.  Prior to June 20, 2003, the Veteran's service-connected 
disabilities did not preclude him from obtaining and retaining 
substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 
percent prior to July 25, 2005 for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DCs) 9411, 9434 
(2010).

2.  The criteria for an effective date prior to June 20, 2003, 
for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in January 1999, August 2005, and June 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The 2008 letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case because the VCAA was enacted during the pendency of this 
appeal.  However, the Veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that has 
been done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although complete notice provided to the 
Veteran in 2008 was not given prior to the first adjudication of 
the claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claim was readjudicated 
and an additional SSOC was provided to the Veteran in August 
2008.  Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

For increased rating claims, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 1999, 
2002, 2005 and 2006.  These examinations are adequate because 
they are based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of the 
claims folder and appropriate diagnostic tests.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran and the Board may proceed to consider the merits of 
the claims.  

Increased Rating (PTSD with Depression prior to July 25, 2005)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to the 
criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The rating 
agency shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment. 
38 C.F.R. § 4.126. If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Staged ratings are appropriate in any increased-rating 
or initial rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
No., 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Board is reviewing the 30 percent 
rating applied from September 9, 1998, to July 24, 2005.  As will 
be explained below, staged ratings for this time period are not 
appropriate because the severity of the Veteran's PTSD stayed 
consistent throughout this time period. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Prior to July 25, 2005, the Veteran was assigned a 30 percent 
rating for PTSD with depression.  The General Rating Formula for 
Mental Disorders provides, in pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) . . . . . . . . 
30

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
. . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to 
reflect the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

In this case, prior to July 25, 2005, the Veteran was afforded VA 
examinations in March 1999, October 2002 and March 2005 
reflecting GAF scores of 65, 60 and 70 respectively.  In short, 
the Veteran during this time frame was assigned GAF scores 
ranging from 60 to 70.  

The DSM-IV provides for a GAF rating of 51-60 for moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  The DSM-IV provides for a GAF rating of 61-70 for some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the Veteran's 
demonstrated PTSD symptomatology warrants a continuation of the 
currently assigned 30 percent rating.

VA outpatient treatment records from 1998 to 2005 indicate the 
Veteran was seen for complaints of nightmares about Vietnam, poor 
sleep, intrusive memories and hypervigilence to loud noises.  The 
Veteran also indicated he avoided people and social situations.  
The case is complicated, however, by the fact that the Veteran is 
a widow, having lost his wife in 1988 at the young age of 29 as 
well as losing two siblings around the same time.  The Veteran 
became a single parent to his children, one of which was a minor 
living with him at the time.  Treatment records indicate the 
Veteran was having some grieving issues intermingled with PTSD 
symptoms and depression.  Diagnoses during this time included 
PTSD, major depressive disorder (MDD) and anxiety disorder.  

Many 1998 and 1999 treatment records also indicated the Veteran 
was depressed and stressed about his job.  The Veteran was 
working at a railroad company training to be an engineer, when he 
was put on a leave of absence for his inability to cope with 
stress and his hypertension.  Ultimately, the railroad company 
decided to award him disability retirement.  The Veteran was 
assessed as being able to perform other jobs that are less 
stressful or physically demanding, but could no longer work as an 
engineer or around heavy equipment because of his uncontrolled 
hypertension, diabetes, osteoarthritis, stress and anxiety.   

The Veteran was afforded an initial psychiatric VA examination in 
March 1999 where the examiner noted his 26 year history at the 
railroad company and the stress involved with the job.  The 
Veteran further indicated that he was a widow taking care of his 
15 year old son, who had some emotional problems.  The examiner 
noted the Veteran's complaints of depression, but observed the 
Veteran to be smiling and cheerful with no inappropriate 
behavior.  The Veteran indicated he had intrusive memories and 
nightmares of his friend being shot by a sniper in Vietnam, whom 
he claims he was sitting next to at the time.  The Veteran denied 
any psychotic symptoms, suicidal or homicidal ideation and was 
well oriented to time, place and circumstances.  The Veteran 
further indicated he did not deal with people well, especially 
people in an authority position.  The examiner diagnosed the 
Veteran with depressive disorder mostly due to workplace stress, 
but with significant improvement since his retirement.  The 
examiner assigned the Veteran a GAF score of 62 to 65.

The Veteran was afforded another VA examination in October 2002 
where the Veteran again indicated he was taking care of his 19 
year old son with a learning disorder as well as one 
granddaughter once a week.  The Veteran complained of depression, 
not being able to tolerate stress, insomnia, nightmares, 
flashbacks, intrusive memories and social avoidance.  The 
examiner noted the Veteran to be friendly, fully oriented, with 
no attention or concentration problems.  The Veteran denied 
psychotic symptoms and suicidal and homicidal ideation.  The 
examiner diagnosed the Veteran with MDD and PTSD assigning the 
Veteran a GAF score of 60. 

The Veteran was again provided a VA examination in March 2005 
where the Veteran complained of nightmares twice a week and 
depression.  The examiner noted, however, that the Veteran did 
not present depressed, but was rather "jovial."  The Veteran 
indicated he would go out to restaurants, see movies and go to 
the store with his son or other family members.  The Veteran, 
otherwise, did not have any regular friends or social activities.  
The examiner found the Veteran to be well oriented with minimal 
depression and no anxiety or panic.  Medications seemed to be 
helping the Veteran get regular sleep and being away from the 
stress of his job has improved his mental state.  The examiner 
diagnosed the Veteran with PTSD in remission assigning a GAF 
score of 70.  

In short, prior to July 25, 2005, the Veteran's PTSD and 
depression was manifested by nightmares, sleep disturbances, 
intrusive memories of Vietnam, depression and some complaints of 
social aversion with hyperactive startle response to loud noises.  
The Veteran was also found to be consistently unable to 
effectively cope with stress, which appeared to exacerbate his 
symptoms.  Once he left his job and stayed away from stress, it 
appeared his mental state improved significantly.  GAF scores 
were mainly assigned in the "mild" range.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology prior to July 25, 2005 do not meet the rating 
criteria for a disability rating in excess of 30 percent.  See 
38 C.F.R. § 4.7.  

The Veteran's psychiatric disability mainly includes difficulties 
with stress, depression and sleep, to include nightmares, 
intrusive memories and flashbacks.  The Veteran also complained 
of some social aversion, but indicated in his most recent 
examination that he would regularly go out to restaurants, movies 
and stores with his son. The Veteran appears to have a good 
relationship with his children and grandchildren, and regularly 
cares for them.

The Veteran is retired from his job partially due to his 
inability to cope with stress, but 1998 records clearly indicate 
his retirement is mainly due to physical disability.
All examiners also indicate the Veteran exhibited good eye 
contact, good hygiene, with good attention, memory and overall 
ability to perform daily living functions himself.  Also 
compelling, despite the Veteran's complaints of depression, most 
examiners noted the Veteran to be cheerful and smiling during the 
examination.

The Veteran does not have the symptoms ordinarily associated with 
a greater or "moderate to severe" social and occupational 
impairment, such as panic attacks; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; memory or concentration impairment.  After his wife's 
death, the Veteran managed to take over caring for his children, 
especially his minor son, and maintained a good relationship with 
all his kids and grandchildren.  Again, although the Veteran is 
currently retired, the Veteran's retirement was not solely due to 
his PTSD and depression.  Rather, from the medical records, it 
appears his retirement was mainly due to other physical 
disabilities. More importantly, he does not have total social and 
occupational impairment.  He does have deficiencies in these 
areas, but that is contemplated in ratings lower than 50 to 100 
percent.  

During this time frame all examiners further noted his thought 
processes and speech as coherent, logical and intact.  He denied 
any current suicidal ideation, delusions or hallucinations.  The 
Board concludes, even resolving any reasonable doubt in the 
Veteran's favor, his overall level of disability for this time 
frame simply does not warrant a rating greater than 30 percent. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with depression prior to 
July 25, 2010 with the established criteria found in the rating 
schedule for PTSD with depression shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  With regard to psychiatric disabilities 
specifically, such as PTSD, the rating criteria already considers 
a wide range of social and industrial indicators and psychiatric 
symptomatology.  This is discussed in more detail above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD with depression.  Indeed, it does 
not appear from the record that he has been hospitalized at all.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  The 
Veteran worked for 26 years as a conductor and engineer trainee 
in the same company and ultimately retired due to a combination 
of his inability to cope with stress and numerous physical 
disabilities.  There is nothing in the record which suggests that 
the Veteran's PTSD with depression alone markedly impacted his 
ability to perform his job.  The Veteran indicated his job was 
very stressful and he had a hard time coping with the stress.  
Such complaints certainly illustrate some amount of occupational 
impairment, but the Veteran's 30 percent rating already takes 
into account some amount of occupational impairment.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Earlier Effective Date (TDIU)

In general, where a claim for TDIU is filed more than one year 
after separation from active service, the effective date for the 
grant of TDIU is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 
C.F.R. § 3.400.

The Veteran originally filed a claim for entitlement to service 
connection for PTSD in September 1998.  Within the claim, the 
Veteran indicated he had been unable to work since January 1998.  
At that time, the Veteran was not service-connected for any 
disabilities and, therefore, the RO presumed a claim of 
entitlement to non-service connected pension based on 
unemployability and denied the claim in an April 1999 rating 
decision.  The April 1999 rating decision also denied the 
Veteran's claim seeking entitlement to service connection for 
PTSD.  In May 1999, the Veteran filed his notice of disagreement 
as to the PTSD denial, but specifically stated he was not 
appealing the denial of pension based on unemployability.

Thereafter, the Veteran ultimately was awarded service connection 
for many other disabilities, most significantly diabetes 
mellitus, type II and complications thereof, to include 
peripheral neuropathy of all extremities.  The Veteran 
specifically filed a formal claim seeking TDIU on July 25, 2005.  
July 25, 2005 was the first time the Veteran filed a claim for 
TDIU since the April 1999 denial.

The RO ultimately granted the Veteran's claim for TDIU in March 
2006 assigning an effective date of July 25, 2005, the date of 
his claim.  Thereafter, in a March 2008 decision, the RO awarded 
the Veteran an earlier effective date of June 20, 2003 for his 
TDIU award.  The RO reasoned that June 20, 2003 was the first 
time he satisfied the schedular criteria for TDIU because 
effective on that day the Veteran was awarded an increased rating 
for his peripheral neuropathy bumping his combined disability 
rating to 80 percent, effective June 20, 2003.  The RO awarded 
the earlier effective date based on the fact that the Veteran 
filed his TDIU claim within one year of being notified of the 
increased ratings.  

The Veteran claims that the effective date for the grant of TDIU 
should date back to January 1998 when he was allegedly forced 
into retirement due to his service-connected disabilities.  

The Board finds there simply is no evidence that the Veteran had 
a pending TDIU claim earlier than June 20, 2003.  Indeed, the 
earliest claim of record is July 25, 2005, over two years after 
the current effective date.  

The Board notes in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a claim of TDIU is inferred in increased rating claims where 
the Veteran claims his disability affects his employability.  

In this case, other than the Veteran's statement in 1998 that he 
was unable to work (which was addressed in the unappealed April 
1999 rating decision), the Veteran did not specifically raise the 
argument of unemployability until July 25, 2005.  Indeed, in a 
May 1999 notice of disagreement where the Veteran was appealing 
other claims, the Veteran specifically indicated he was not 
appealing the denial of pension (based on unemployability) at 
that time. 

Prior to July 25, 2005, the only other filed claim was in June 
20, 2003 where the Veteran sought entitlement to an increased 
rating for his diabetes and complications of diabetes.  Therein, 
the Veteran did not mention any arguments with respect to 
unemployability.  Regardless, the RO awarded the Veteran an 
effective date of June 20, 2003 in light of the increased 
ratings.

The Board further finds noteworthy under 38 C.F.R. § 3.400(o)(2), 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement arose, 
whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. 
App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a claim 
for an increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App 125, 126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective date 
regulations involves an analysis of the evidence to determine (1) 
when a claim for an increased rating was received and, if 
possible, (2) when the increase in disability actually occurred. 
38 C.F.R. §§ 3.155, 3.400(o)(2).  

In this case, even if the Board were to consider a TDIU claim 
under the provisions of 38 C.F.R. § 3.400(o)(2), the Veteran 
would still not be entitled to an effective date earlier than 
June 20, 2003.  As indicated above, the Veteran specifically 
indicated he did not wish to pursue an appeal as to the 
unemployability aspect of the April 1999 decision in his May 1999 
notice of disagreement, then characterized as non-service 
connected pension.  The Veteran did not again raise TDIU in an 
informal or formal claim until July 25, 2005.  

The RO granted an earlier effective date of June 20, 2003 
reasoning that satisfaction of the TDIU schedular criteria 
actually occurred at that time.  The current effective date in 
place is over two years prior to the Veteran's TDIU claim.  
Accordingly, § 3.400(0)(2) would not provide for an earlier 
effective date.  Id. (providing, at the most, for an effective 
date one year prior to the date of claim under certain 
circumstances).  There simply is no provision of law that will 
allow for an effective date earlier than June 20, 2003 under the 
circumstances of this case.

Even if the Board were to presume a TDIU claim intertwined with 
the PTSD increased rating claim on appeal here, which for reasons 
already explained above is not supported in the record, the 
Veteran's claim would fail on the merits.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that the 
Veteran meets the schedular requirements. If there is only one 
service-connected disability, this disability should be rated at 
60 percent or more; if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service- connected disability to bring the combination 
to 70 percent or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) 
has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992). The Board's task 
was to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a 
total disability rating based on unemployability. In 
other words, the BVA must determine if there are 
circumstances, apart from non- service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 [percent] 
combined disability rating. See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Neither non-service-connected disabilities nor advancing 
age may be considered in the determination. 38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, prior to June 20, 2003, the Veteran was service connected 
for PTSD with depression, rated as 30 percent disabling (which 
the Board upheld at 30 percent in this decision), type II 
diabetes, rated as 20 percent disabling, lateral meniscal tear of 
the left knee, rated 10 percent disabling, and diabetic 
retinopathy, rated non-compensably.  His combined disability 
rating prior to June 20, 2003 was 50 percent.  Accordingly, prior 
to June 20, 2003, the Veteran did not meet the minimum schedular 
criteria for TDIU. 

Regardless, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled. 38 C.F.R. § 4.16(b). 

Rating boards should refer to the Director of the Compensation 
and Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed. 38 C.F.R. § 4.16(b). The rating board did not 
refer this case for extra-schedular consideration. 

The Board concludes the Veteran was not unemployable due to his 
service-connected disabilities prior to June 20, 2003.  The 
Veteran has a high school education and approximately 2 years of 
college.  

Private medical records, to include from the Railroad Retirement 
Board, indicate that in January 1998 the Veteran was recommended 
to work as a brakeman or a conductor but not as an engineer or 
otherwise operate heavy equipment because of the medication he 
takes for his disabilities.  In April 1998, private physician Dr. 
Voskuhl opined that the Veteran was disabled due to uncontrolled 
hypertension (not service-connected), diabetes mellitus, 
osteoarthritis (not service-connected), stress and anxiety.  A 
similar conclusion was reached by Dr. Holtouser in September 
1998.  In contrast, however, a private October 1998 opinion 
indicates the Veteran would be able to affectively work if the 
job did not exceed his physical disabilities.  The private 
physician specifically opined that the Veteran's psychiatric 
symptoms were under fair control.  Ultimately, the Railroad 
Retirement Board granted the Veteran's request for retirement. 

In short, the Veteran's retirement from the railroad company was 
due to a combination of service-connected disabilities (such as 
diabetes and psychiatric problems) as well as non service-
connected disabilities (such as uncontrolled hypertension and 
osteoarthritis).  It is also not clear that the Veteran would not 
have been able to find employment elsewhere.  At least some 
physicians opined the Veteran could work effectively away from 
heavy machinery and within the confines of his physical 
disabilities. 

In short, prior to June 20, 2003 the Veteran did not meet the  
criteria for a TDIU nor did the medical evidence indicate that 
the Veteran was unemployable solely due to service-connected 
disabilities. 

Thus, the Veteran's claim for TDIU prior to June 20, 2003 fails.  
The Board concludes that an earlier effective date is not 
warranted in this case under VA regulations governing effective 
dates for awards for TDIU.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.


ORDER

Entitlement to an initial rating greater than 30 percent from 
September 9, 1998 to July 24, 2005 for PTSD with depression 
associated with his service-connected diabetes mellitus, type II, 
is denied.

Entitlement to an effective date earlier than June 20, 2003 for a 
TDIU is denied.


REMAND

The Veteran is rated 50 percent disabled for his PTSD with 
depression from July 25, 2005. The Veteran claims his PTSD with 
depression is more severe than currently rated and, specifically, 
that his psychiatric disabilities render him 100% disabled. 

As indicated above, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

After July 25, 2005 the Veteran was afforded a VA examination in 
February 2006, nearly five years ago.  At that time, the examiner 
noted that the Veteran sees a psychiatrist every four months.  
The examiner further noted, for the first time, that the Veteran 
exhibited symptoms of "severe" depression and some 
hallucinations of hearing his name being called or seeing someone 
in his room.  The examiner assigned him a GAF score of 45, which 
is in stark contrast to prior examinations ranging from 60 to 70.  
Indeed, the Veteran was afforded a VA examination in March 2005 
where the examiner diagnosed the Veteran with PTSD "in 
remission" assigning a GAF score of 70 and noting much milder 
symptoms. 

The claims folder currently only contains VA outpatient treatment 
records through March 2006.  The February 2006 VA examiner, 
however, indicates the Veteran sees a VA psychiatrist every four 
months.  Accordingly, the claims folder may not be complete and 
the RO is obligated to ensure all VA medical records are 
associated with the claims folder.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Requests for VA medical records should be made since the 
evidence may not be currently complete.  

Given the length of time since the last VA examination, moreover, 
and the significant disparity in reported symptoms in the 2006 
examination compared to the remainder of the evidence, a new VA 
examination is necessary to ensure the claims folder contains the 
most accurate picture of the current severity of the Veteran's 
disability.  See Schafrath, 1 Vet. App. 589; 38 C.F.R. 
§ 3.327(a).



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for 
treatment of his claimed disability from the 
VA Medical Center in Louisville from March 
2006 to the present and from any private 
sources.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected posttraumatic stress 
disorder (PTSD) with depression.  

The claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made, 
to include a copy of this Remand. 

All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. 

3.  Thereafter, readjudicate the Veteran's 
claim.  If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  An 
appropriate period of time should be allowed 
for response. 

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


